Per Curiam.

We adopt the findings and conclusions of the board. However, based upon respondent’s violations of DR 1-102(A)(6), 6 — 101 (A)(2), and 6-101(A)(3), we believe a more severe sanction is warranted. We hereby suspend respondent from the practice of law for one year with six months of the year stayed, provided that within thirty days respondent resume his counseling with a psychologist or psychiatrist who would submit quarterly reports to relator, that respondent complete one year of probation, and that he make restitution of $400 to Mr. and Mrs. Tom Derifield, who had filed one of the grievances giving rise to count one of the complaint. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.